                 Case 2:20-cv-00912-BJR Document 10-2 Filed 08/27/20 Page 1 of 3

 Paul S. Smith

 From:                           Erika Floyd <erika@crmi.com>
 Sent:                           Tuesday, August 20, 2019 2:34 PM
 To:                             kevina@adamsresidential.com
 Cc:                             Scott Clement
 Subject:                        Re: Adams Residential Contracting Inc. adv. City of Seattle CRMI No.47122


Hi Kevin:

DSI has retained Scott Clement of Clement & Drotz, PLLC to represent Adams Residential in this lawsuit. Mr.
Clement's contact information is(206)448-9595 or sclement@clementdrotz.com

Please provide Mr. Clement with your full cooperation. Should you have any questions or concerns, please feel
free to contact me.

Very Truly Yours,

Erika Floyd

Claims Resource Management, Inc.

(661)265-6436

On 8/20/2019 2:18 PM,Erika Floyd wrote:
        Hi Kevin:

        The policy has certain exclusions and conditions which if they apply may have an effect on the
        coverage available under the policy. We are currently investigating if any of the exclusions
        and/or conditions may apply to this loss. We will be sending a letter shortly outlining in detail
        any potential coverage issues. DSI,the insurance carrier, has certain rights under the policy and
        my e-mail was simply advising that DSI is reserving all of its rights under the policy while our
        investigation is ongoing. In the same manner we understand that all of Adams Residential's also
        has rights under the policy and those rights are also reserved.

        Should you have any questions or concerns, please feel free to contact me.

        Very Truly Yours,

       Erika Floyd
       Claims Resource Management, Inc.
      (661)265-6436

       On 8/20/2019 11:49 AM,Kevin Adams wrote:
               Thanks Erika.
               We will get the information together for you.
               Could you explain the meaning of'reservation of rights'?
               I have added the office email so our office manager can track with us.

                                                           1
  Case 2:20-cv-00912-BJR Document 10-2 Filed 08/27/20 Page 2 of 3
 Thanks.


 From: Erika Floyd <erika@crmi.com>
 Sent: Tuesday, August 20, 2019 11:44 AM
 To: Kevin Adams <kevina@adamsresidential.com>
 Subject: Adams Residential Contracting Inc. adv. City of Seattle CRMI No. 47122

 Hi Kevin:

 Claims Resource Management, Inc. is the third party claims administrator for
 Developers Surety and Indemnity Company("DSI")for the policy issued to
 Adams Residential Contracting, Inc.("Adams Residential").

 Thanks for speaking with me. As discussed, we are in the process of investigating
 coverage for this claim and need some additional information. Please provide us
 with a copy ofthe job documents you have for McDowell NW Pile King, Inc.'s
("McDowell") work on this project and a copy of the ticket/documents received
 from Washington One Call. The policy includes certain conditions which must be
 compiled with by Adams Residential when using subcontractors. Specifically
 Adams Residential must obtain a hold-harmless agreement from McDowell and
 be named as an additional insured under McDowell's insurance policy. Please
 provide us with any evidence Adams Residential has to show it complied with the
 policy conditions.

 Lastly, I understand Adams Residential was served with the lawsuit on August
 19th. We are in the process of retaining counsel to represent Adams Residential
 in this lawsuit and will provide you with defense counsel's contact information
 shortly. DSI is providing Adams Residential with a defense subject to a full and
 complete reservation of rights.

 DSI's investigation of this matter is pursuant to a full and complete reservation of
 rights. Nothing in this e-mail should be considered a waiver of those rights which
 will continue in full force and effect. We understand Adams Residential's, and
 your, rights are similarly reserved.

 Should you have any questions or concerns, please feel free to contact me.

 Very Truly Yours,

Erika




Erika Floyd, Senior Claims Analyst

claims resource management, inc.
(661)265-6436 (Direct)
(661)265-6450(Fax)
 erikaAcrmi.com

                                            2
              Case 2:20-cv-00912-BJR Document 10-2 Filed 08/27/20 Page 3 of 3




       Erika Floyd, Senior Claims Analyst

       claims resource management, inc.
      (661)265-6436 (Direct)
      (661)265-6450(Fax)
       erika(&,crmi.com




Erika Floyd, Senior Claims Analyst

claims resource management, inc.
(661)265-6436 (Direct)
(661)265-6450(Fax)
 erika(&,crmi.com




                                             3
